DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 20 are objected to because of the following informalities:  
In Claim 11, Line 1, “printing apparatus as claimed in 1” should read “printing apparatus as claimed in claim 1.”
In Claim 20, Line 1, “printing apparatus as claimed in 12” should read “printing apparatus as claimed in claim 12.”
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al (CN106827512 with references to the machine English translation provided herewith).
Regarding Claim 12, Regarding Claim 1, Jin teaches a three-dimensional printing apparatus (Abstract), comprising:
a light-transmissive plate having a first surface (Fig. 1- bottom of material tank 51; [0043]- the bottom is the material tank 51 is a transparent or partially transparent bottom plate, and the bottom plate may be made of glass, plastic or other fully transparent material);
a platform disposed above the light-transmissive plate; (Fig. 1- printing platform 42 disposed above material tank 51);
a support frame disposed under the light-transmissive plate (Fig. 1- mounting base 571 disposed under the bottom of material tank 51)
a supporting seat disposed under the support frame (Fig. 1- exposure mechanism 2 below mounting base 571) and defining an accommodation space for accommodating an image light source ([0042]-The exposure mechanism 2 comprises a projector, which uses a DLP projector, and the exposure port of the projector corresponds to the printing platform 42);
a rotating shaft pivoting on a point inside or on the support frame and having a shaft center (Fig. 1- coupling member 572; [0045]- coupling member 572 may preferably be a rotary shaft or a hinge), and the shaft center being disposed under an extending plane extending from the first surface (Fig. 1- coupling member 572 disposed under the plane formed by the bottom of material tank 51).
Regarding Claim 13, Jin further teaches a main frame configured for supporting the light-transmissive plate (Fig. 1- rotary assembly supports material tank 51) and having a light-transmitting opening ([0042]- exposure unit 2 has an exposure port corresponding to printing platform 42).
Regarding Claim 14, Jin further teaches the support frame is connected to and moves together with the main frame (Fig. 1- rotary assembly rests on mounting base 571 and move together).

Regarding Claim 16, Jin further teaches a main frame (Fig. 1- rotary assembly supports material tank 51), a first end of the main frame being connected with the light-transmissive plate (Fig. 1- rotary assembly supports material tank 51) and a second end of the main frame being connected with the support frame (Fig. 1- rotary assembly rests on mounting base 571 and move together);
an image light source disposed in the accommodation space ([0042]- exposure mechanism 2 comprises a projector, which uses a DLP projector) and comprising a light source, a light valve and a projection lens ([0042]- exposure mechanism 2 comprises a DLP projector (which includes a light source, a light valve and a projection lens));
an actuator ([0045]- slanting motor 574) and an actuated element ([0045]- rod 573) connected with the actuator and the main frame ([0045]- the mounting base plate 571 (which is connected to the rotary assembly) is provided with a rod 573 which is connected to the slanting motor 574).
Regarding Claim 17, Jin further teaches the actuator is a motor ([0045]- slanting motor 574).
Regarding Claim 18, Jin further teaches the actuated element is an extensible rod ([0045]- rod 573; the mounting base plate 571 is rotated along the connecting member 572 by raising or lowering the rod 573) and 
the support frame rotates about the rotating shaft when the length of the extensible rod varies ([0045]- the mounting base plate 571 is rotated along the connecting member 572 by raising or lowering the rod 573).
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (CN106827512 with references to the machine English translation provided herewith) in view of Lobovsky et al (PGPub 2016/0016361).
Regarding Claim 1, Jin teaches a three-dimensional printing apparatus (Abstract), comprising:
a light-transmissive plate having a first surface (Fig. 1- bottom of material tank 51; [0043]- the bottom is the material tank 51 is a transparent or partially transparent bottom plate, and the bottom plate may be made of glass, plastic or other fully transparent material);
a workpiece holder disposed on a first side of the light-transmissive plate (Fig. 1- printing platform 42 disposed above material tank 51);
a supporting seat disposed on a second side of the light-transmissive plate (Fig. 1- exposure mechanism 2 below material tank 51) and defining an accommodation space for accommodating an image light source ([0042]-The exposure mechanism 2 comprises a projector, which uses a DLP projector, and the exposure port of the projector corresponds to the printing platform 42);
a rotating shaft having a shaft center (Fig. 1- coupling member 572; [0045]- coupling member 572 may preferably be a rotary shaft or a hinge), and 
a mechanical element (Fig. 1- mounting base 571), a first end of the mechanical element being connected to the light-transmissive plate (Fig. 1- mounting base 571 is connected to material tank 51 through the rotary assembly), and a second end of the mechanical element pivoting on the rotating shaft ([0045]- mounting base plate 571 is connected to the coupling member 572).
Jin is silent in regards to a minimum distance measured in a direction perpendicular to the first surface and between the shaft center and an extending plane extending from the first surface being 
Regarding Claim 2, Jin further teaches the mechanical element is a support frame disposed under the light-transmissive plate (Fig. 1- mounting base 571 disposed under the bottom of material tank 51).
Regarding Claim 3, Jin further teaches a main frame configured for supporting the light-transmissive plate (Fig. 1- rotary assembly supports material tank 51) and having a light-transmitting opening ([0042]- exposure unit 2 has an exposure port corresponding to printing platform 42).
Regarding Claim 4, Jin further teaches the mechanical element is connected to and moves together with the main frame (Fig. 1- rotary assembly rests on mounting base 571 and move together).
Regarding Claim 5, Jin further teaches an actuator ([0045]- slanting motor 574) and an actuated element ([0045]- rod 573), wherein the actuated element is connected with the actuator and the main frame ([0045]- the mounting base plate 571 (which is connected to the rotary assembly) is provided with a rod 573 which is connected to the slanting motor 574).
Regarding Claim 6, Jin further teaches a main frame (Fig. 1- rotary assembly supports material tank 51), a first end of the main frame being connected with the light-transmissive plate (Fig. 1- rotary 
an image light source disposed in the accommodation space ([0042]- exposure mechanism 2 comprises a projector, which uses a DLP projector) and comprising a light source, a light valve and a projection lens ([0042]- exposure mechanism 2 comprises a DLP projector (which includes a light source, a light valve and a projection lens));
an actuator ([0045]- slanting motor 574) and an actuated element ([0045]- rod 573) connected with the actuator and the main frame ([0045]- the mounting base plate 571 (which is connected to the rotary assembly) is provided with a rod 573 which is connected to the slanting motor 574).
Regarding Claim 7, Jin further teaches the workpiece holder is disposed above the light-transmissive plate (Fig. 1- printing platform 42 disposed over material tank 51) and functions as a platform (Fig. 1- printing platform 42), and the actuator is a motor ([0045]- slanting motor 574).
Regarding Claim 8, Jin further teaches the actuated element is an extensible rod ([0045]- rod 573; the mounting base plate 571 is rotated along the connecting member 572 by raising or lowering the rod 573).
Regarding Claim 9, Jin further teaches the support frame rotates about the rotating shaft when the length of the extensible rod varies ([0045]- the mounting base plate 571 is rotated along the connecting member 572 by raising or lowering the rod 573).
Regarding Claim 10, Jin further teaches the light-transmissive plate is a glass plate ([0043]- the bottom plate may be glass) and is fully transparent [0043] thus meeting the instant limitation of a transmittance of the light-transmissive plate for 365nm wavelength light is above 80%. 
Regarding Claim 11, Lobovsky teaches increased mechanical forces result at greater distances from the axis of rotation causing a more rapid peel of the part from the surface [0026].  Lobovsky further teaches locating an effective fulcrum close to the part being formed in order to reduce 
Regarding Claim 20, Jin is silent in regards to a minimum distance measured in a direction perpendicular to the first surface and between the shaft center and an extending plane extending from the first surface being larger than 3cm.  Lobovsky teaches an alternative peeling operation (Abstract) and teaches increased mechanical forces result at greater distances from the axis of rotation causing a more rapid peel of the part from the surface [0026].  Lobovsky further teaches locating an effective fulcrum close to the part being formed in order to reduce disruption to the formation process [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jin to include locating the fulcrum close to the part being formed as taught by Lobovsky with reasonable expectation of success to reduce disruption to the formation process [0026] thus meeting the instant limitation of a minimum distance measured in a direction perpendicular to the first surface and between the shaft center and an extending plane extending from the first surface being larger than 3cm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748                                

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                2/19/21